Title: To James Madison from Robert W. Fox, 10 April 1802 (Abstract)
From: Fox, Robert W.
To: Madison, James


10 April 1802, Falmouth. Reports the arrival of several American ships with cargoes of flour and wheat. “Some of their Cargoes have been sold @ 45/ or 46/ ⅌ Barrel and the Vessels have gone forward with the Cargoes, on being paid an additional freight by the buyers; others I beleive will take their Cargoes forward to Barcelona for account of the concerned.” Flour and wheat are in demand at Barcelona, Leghorn, and Genoa, but sales are “very dull” at Falmouth; “indeed Trade is much at a Stand in most parts of this Nation.” The Surprize, Captain Strong, of Philadelphia was abandoned at sea with a full cargo of cotton. The crew was picked up and landed at Falmouth 9 Apr.; “being destitute and no Vessels at this port bound to the United States, their expences will be considerable.” Will recommend that they go to London on the first available vessel. Allowance of ten cents a day “will go but a little way in their Support.” “West India produce is of very slow sale. Hemp has fallen considerably in Russia, but Tobacco supports its price. Several American Ships are about to go to that Country to load for the United States. Copper in Cakes are now ⟨ab⟩out £120 ⅌ Ton at the Works; the manufactor⟨ing co⟩sts about £12 to £14 ⅌ Ton.” In a postscript, requests permission “to act at this Port as Agent for the Dutch, to be employed by their Government to assist the Masters of their Ships if shipwrecked on this Coast or in want of Supplies, provided I cou’d accept such an appointment consistently with being Consul of the United States.”
 

   
   RC (DNA: RG 59, CD, Falmouth, vol. 1). 3 pp.; in a clerk’s hand, except for Fox’s signature and postscript; docketed by Brent.



   
   A full transcription of this document has been added to the digital edition.

